Case 1:19-cv-02747-RPK-CLP Document 36 Filed 05/25/21 Page 1 of 2 PageID #: 254




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x

 WILSON BARRERA and ABNER JORAM
 ORREGO, individually and on behalf of all
 other employees similarly situated,

                           Plaintiffs,                       MEMORANDUM AND ORDER
                                                               19-CV-2747 (RPK) (CLP)
                   -against-

 F F AND A RESTAURANT CORP. d/b/a
 Pollos A La Brasa Marion, LUIS
 FIGUEROA, ROSALBA AREVALO, and
 ROBERT CORDOVA,

                            Defendants.
 ----------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         Plaintiffs Wilson Barrera and Abner Joram Orrego brought this action against F F and A

 Restaurant Corp., Luis Figueroa, Rosalba Arevalo, and Robert Cordova under the Fair Labor

 Standards Act (“FLSA”) and New York Labor Law (“NYLL”). See Compl. ¶ 1 (Dkt. #1).

 Defendants move for leave to file an amended answer that would include a counterclaim under the

 faithless-servant doctrine, as well as counterclaims of breach of fiduciary duty, conversion, and

 unjust enrichment. See Answer (Dkt. #7); Notice of Mot. (Dkt. #26). That motion was referred to

 Chief Magistrate Cheryl L. Pollak for a report and recommendation. See Order Referring Mot.

 (Oct. 6, 2020).

         Judge Pollak recommends that the motion to amend the answer be granted in part. She

 recommends that defendants be permitted to add their faithless-servant counterclaim but not their

 counterclaims for breach of fiduciary duty, conversion, and unjust enrichment. See Report and

 Recommendation (“R. & R.”) at 18 (Dkt. #33). No party has objected to the R. & R. within the

 time required by Section 636(b)(1).

                                                         1
Case 1:19-cv-02747-RPK-CLP Document 36 Filed 05/25/21 Page 2 of 2 PageID #: 255




          When, as here, no party has objected to a magistrate judge’s recommendation, the

 recommendation is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory

 Committee’s Notes (1983) (“When no timely objection is filed, the court need only satisfy itself

 that there is no clear error on the face of the record in order to accept the recommendation.”); see,

 e.g., Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be

 found only when, upon review of the entire record, the Court is left with “the definite and firm

 conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir.

 2006). I have reviewed Judge Pollak’s report and recommendation and, having found no clear

 error, adopt it in full. Defendants may submit an amended answer that includes a faithless-servant

 counterclaim. Defendants may not add their other proposed counterclaims.

          SO ORDERED.

                                                /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

 Dated:         May 25, 2021
                Brooklyn, New York




                                                  2
